DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest prior art is considered to be CN 203528696 to Changpeng (“Changpeng”) and CN 204567867 to Dewei et al. (“Dewei”).  However, in neither Changpeng nor Dewei is the hinge shaft (5 in Changpeng, and 41 in Dewei) parallel to the direction of the two toothed rows.  Moreover, modifying either Changpeng or Dewei so as to meet this claim limitation would either render them inoperable for their stated purposes, or constitute a substantial rearrangement of the invention itself.  As such, the prior art is lacking a teaching, suggestion, or motivation to modify Changpeng or Dewei so as to have a hinge shaft that is parallel to the two toothed rows.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        2/11/2022